BURGESS, Justice,
concurring.
I concur in the affirmance. I do not agree, however, that this should be characterized as an “attempted appeal.” It is not. It is a proper appeal. I believe it unnecessary to determine the merits of the “due process” allegation inasmuch as the violation of one term or condition of probation will support an order to revoke, thus, any infirmity in the second probation violation is meaningless. I would simply affirm the conviction instead of dismissing in part and affirming in part.